Name: 2000/19/EC: Commission Decision of 9 December 1999 amending Commission Decision 98/371/EC concerning the animal health conditions and veterinary certifications for imports of fresh meat from certain European countries to take into account some aspects in relation with the Former Yugoslav Republic of Macedonia (FYROM) (notified under document number C(1999) 4233) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  health;  animal product;  trade;  agricultural policy
 Date Published: 2000-01-11

 Avis juridique important|32000D00192000/19/EC: Commission Decision of 9 December 1999 amending Commission Decision 98/371/EC concerning the animal health conditions and veterinary certifications for imports of fresh meat from certain European countries to take into account some aspects in relation with the Former Yugoslav Republic of Macedonia (FYROM) (notified under document number C(1999) 4233) (Text with EEA relevance) Official Journal L 006 , 11/01/2000 P. 0058 - 0059COMMISSION DECISIONof 9 December 1999amending Commission Decision 98/371/EC concerning the animal health conditions and veterinary certifications for imports of fresh meat from certain European countries to take into account some aspects in relation with the Former Yugoslav Republic of Macedonia (FYROM)(notified under document number C(1999) 4233)(Text with EEA relevance)(2000/19/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries(1), as last amended by Directive 97/79/EC(2) and in particular Article 14 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from certain European countries were established by Commission Decision 98/371/EC(3), as last amended by Decision 99/538/EC(4);(2) Imports of fresh meat originating from animals susceptible to foot-and-mouth disease from the former Yugoslav Republic of Macedonia (FYROM) have not been authorised due to some problems relating to the foot-and-mouth disease epidemic recorded in 1996;(3) Based on epidemiological data obtained from a sero-surveillance study carried out in accordance with the provisions of Commission Decision 97/432/EC(5); it appears that the health situation is satisfactory as regards the foot-and-mouth disease;(4) Following a recent Commission veterinary mission, it appears that the FYROM veterinary services control satisfactorily the whole country and thereof it is possible to authorise the imports of fresh meat of ovine and caprine species from FYROM;(5) The measures provided for in this Decision are in accordance with the opinion of the Standing veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex II of Decision 98/371/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 9 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 170, 16.6.1998, p. 16.(4) OJ L 207, 6.8.1999, p. 21.(5) OJ L 185, 15.7.1997, p. 15.ANNEX"ANNEX IIMODELS OF ANIMAL HEALTH CERTIFICATES TO BE REQUESTED - FRESH MEAT>TABLE>"